Citation Nr: 0713514	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the veteran's 
noncompensable disability rating for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to adjudication of the veteran's claim.

The veteran was afforded VA audiological examinations in 
February 2003 and in June 2005 to determine the current level 
of his hearing disability.  Neither of those examinations 
discussed what effects the veteran's bilateral hearing loss 
has on his ability to function under ordinary conditions of 
daily life, including employment.  The veteran's 
representative specifically raised these questions in the 
appellant's brief, dated in April 2007.  In light of the 
recent revision of VA disability worksheets, which now 
include these very questions for hearing loss cases, the 
Board agrees that this claim must be remanded.  See VBA Fast 
Letter 07-10.

As such, an addendum must be obtained from the June 2005 VA 
examiner regarding the effects of the veteran's hearing loss 
on his activities of daily living.  As the Court of Appeals 
for Veterans Claims (Court) explained in Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described above, the 
veteran's claim must be remanded for another VA examination.

Additionally, the veteran's representative argued that the 
veteran should be afforded extraschedular consideration for 
his bilateral hearing loss.  Though the representative states 
that the RO considered the veteran's claim on an 
extraschedular basis, the evidence of record does not support 
that claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (2006).  The veteran 
contends that his bilateral hearing loss affects his job 
performance.  The RO/AMC should address this question.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA audiological 
examination.  The examiner should 
review the claims folder in conjunction 
with the examination and indicate such 
in the report.  Specifically, the 
examiner should describe the effects of 
the veteran's bilateral hearing loss on 
occupational functioning and daily 
activities.

2.  Upon completion of the above, the 
RO/AMC should readjudicate the claim, to 
include the question of whether the 
veteran is entitled to extraschedular 
consideration for his bilateral hearing 
loss.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided with a 
supplemental statement of the case.  If 
in order, the case should then be 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



